



Exhibit 10.45
CONFIDENTIAL
July 5, 2016
Ms. Rebecca Cranna
Chief Financial Officer
TerraForm Power, Inc.
7550 Wisconsin Avenue, 9th Floor
Bethesda, MD 20814
Re:
Vesting of Restricted Shares and/or Restricted Stock Units

Dear Ms. Cranna:
TerraForm Power, Inc. (“We” or “TerraForm”) very much appreciates the services
you have been performing to support our operations. Our board of directors has
therefore decided to grant you additional rights under any Restricted Stock
Award Agreement or Restricted Stock Unit Agreement (each, an “Existing Grant
Agreement”) in effect as of today (the “Amendment Effective Date”) between you
(the “Participant”) and TerraForm under TerraForm’s 2014 Long-Term Incentive
Plan, as in effect and as may be amended from time to time (the “Plan”). All
capitalized terms used but not defined in this letter shall have the meaning
assigned to them in the relevant Existing Grant Agreement or the Plan.
1.
Additional Accelerated Vesting Event

The following shall be added as a new subsection at the end of the section of
each Existing Grant Agreement entitled “Vesting”:
“Notwithstanding provisions of this Agreement requiring forfeiture on certain
employment terminations, if the Participant (i) (1) is Terminated without Cause
by, or resigns for Good Reason from, SunEdison or its relevant Affiliate
(together, the “SunEdison Companies”), and (2) immediately notifies TerraForm in
writing of such termination or resignation, but does not promptly receive an
offer of employment from TerraForm Power, Inc., TerraForm Global, Inc. or one of
their Affiliates (together, the “TerraForm Companies”) for an equivalent
position and at least equivalent compensation opportunity (each determined in
TerraForm’s reasonable discretion) (an “Equivalent Employment Offer”) and does
not then become employed by a TerraForm Company or (ii) has become an employee
of a TerraForm Company and is thereafter Terminated without Cause by, or resigns
for Good Reason from, such TerraForm Company, one hundred percent (100%) of the
unvested shares of Restricted Stock or unvested RSUs, as applicable, shall
immediately and provisonally vest and the remaining unvested shares of
Restricted Stock or unvested RSUs, as applicable, shall be immediately
forfeited, provided that such accelerated vesting shall be provisional, and
require that the Participant execute a separation and release of claims
agreement in favor of the TerraForm Companies as described below in this
subsection.
For the avoidance of doubt, (1) if the Participant accepts an offer of
employment from a TerraForm Company and stays employed by such TerraForm Company
until the relevant Vesting Date, no Termination shall be deemed to have
occurred, and no unvested shares of Restricted Stock or unvested RSUs, as
applicable, shall be forfeited, notwithstanding any brief interruption of
employment caused by such change in employment from the SunEdison Companies to
the TerraForm Companies and notwithstanding any time periods during which the
Participant performs services to any of the TerraForm Companies as an employee
or contractor of a temporary employment company which the relevant TerraForm
Company has retained for such purpose, (2) a Termination resulting from a
reduction in force shall not be deemed a termination for Cause (unless the
Participant is actually terminated for Cause), (3) a resignation (other than for
Good Reason and other than to accept employment at a TerraForm Company) by the
Participant from a SunEdison Company or a TerraForm Company, or a Termination of
employment by a SunEdison Company or a TerraForm Company for Cause, shall result
in the immediate forfeiture of any unvested Restricted Stock or unvested RSUs,
as applicable, provided that nothing in this subsection shall limit or otherwise
affect the discretion of the Compensation Committee of TerraForm’s board of
directors (the “Committee”) to accelerate vesting hereunder, or any other
provision herein that may provide for accelerated vesting. Nothing in this
subsection is intended to override any more complete vesting based on a Change
in Control that this Agreement may provide.
TerraForm’s obligation to recognize the provisional vesting under this Agreement
is subject (a) to the Participant’s signing a separation and release of claims
agreement (the “TerraForm Release”) on a form with customary terms to be
supplied by TerraForm at or promptly following the date of termination (which
shall include, among other provisions, a release of claims in favor of the
TerraForm Companies, confirmation of continued compliance with restrictive
covenants, and post-employment cooperation,), which release becomes enforceable
within 60 days (or such shorter period as the release then specifies) following
the date of termination, and (b) to the Participant’s meeting in full the
Participant’s obligations under any restrictive covenants agreements in effect
between the Participant and the TerraForm Companies and, to the extent
benefiting the TerraForm Companies, any such agreements in effect between the
Participant and SunEdison.
The portion of each award under an Existing Grant Agreement for which vesting is
accelerated by this subsection will only become fully vested if and when the
Participant satisfies the release requirements, and any such provisionally
vested portion will be forfeited retroactively to the Participant’s date of
termination if the Participant either notifies TerraForm that he or she will not
execute or will revoke the TerraForm Release or the period for providing the
TerraForm Release expires without the Participant’s complying with the release
requirements. TerraForm may choose instead to provide to the Participant any
provisionally vested portions of these awards, subject to the Participant’s
undertaking to repay TerraForm in the manner determined by the Committee at such
time if the Participant fails to satisfy the release requirements thereafter.
Notwithstanding the foregoing, to the extent permitted by the equity plan under
which such an award was granted, nothing in this Agreement shall preclude
TerraForm from accelerating the vesting of any or all such awards to an earlier
period.”
2.
General Provisions

(a)    Entire Agreement. This letter modifies the terms of certain specified
awards pursuant to Existing Grant Agreements and sets forth the entire agreement
between the parties with respect to the subject matter hereof, and fully
supersedes any and all prior agreements, understandings, or representations
between the parties pertaining to the subject matter of this letter. For the
avoidance of doubt, this letter does not supersede the terms of equity
agreements and plans that, as modified where applicable, are referenced herein,
and the definitions of Cause and Good Reason used herein are only to be applied
to the vesting of the awards under the Existing Grant Agreements.
(b)    No Other Amendments. Except as expressly set forth in this letter
agreement, the Existing Grant Agreements shall remain in full force and effect
and shall not be deemed amended or modified in any way.
(c)    Governing Law. All questions concerning the construction, validity and
interpretation of this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
(d)    Counterparts. This letter may be executed as counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.
(e)    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
(f)    No Right to Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of any SunEdison Company or any TerraForm Company to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
(g)    Binding Agreement; Assignment. This letter agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except in accordance
with the provisions of the Existing Grant Agreements) any part of this Agreement
without the prior express written consent of the Company.
*               *               *


Very truly yours,






/s/ Peter Blackmore    
TerraForm Power, Inc.
Peter Blackmore
Chairman and Interim Chief Executive Officer
Acknowledged and agreed:
/s/ Rebecca Cranna    
Name: Rebecca Cranna




TerraForm Power • 7550 Wisconsin Ave, 9th Floor, Bethesda, MD 20814 •
www.terraform.com